DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

18. (Currently Amended) The non-transitory computer-readable media of claim 17, further comprising performing a non-linear Rectified Linear Unit operation and a pooling operation on the shifted plurality of combined values to obtain the output sub-feature map.19. (Currently Amended) The non-transitory computer-readable media of claim 17, further comprising compressing the output sub-feature map before combining to obtain the output feature map.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…the data value is part of one of a plurality of sub-feature maps that are generated from an input feature map; an accumulator configured to receive the product value from each of the plurality of multipliers; and a register bank configured to store an output of the convolution operation, wherein the accumulator is further configured to receive a portion of values stored in the register bank and combine the received portion of values with the product values to generate combined values…”, or any variations thereof as recited.
Closest prior art Gibson USPN 2017/0323196 discloses  hardware implementation of a Convolutional Neural Network (CNN), includes receiving a first subset of data having at least a portion of weight data and at least a portion of input data for a CNN layer and performing, using at least one convolution engine, a convolution of the first subset of data to generate a first partial result; receiving a second subset of data comprising at least a portion of weight data and at least a portion of input data for the CNN layer and performing, using the at least one convolution engine, a convolution of the second subset of data to generate a second partial result; and combining the first partial result and the second partial result to generate at least a portion of convolved data for a layer of the CNN.
Further closest prior art Simpson USPN 2020/0311183 discloses using a matrix multiplication engine using pipelining are disclosed. A first and a second matrix are obtained for matrix multiplication. A first matrix multiply-accumulate (MAC) unit is configured, where a first matrix element and a second matrix element are presented to the MAC unit on a first cycle. A second MAC unit is configured in pipelined fashion, where the first element of the first matrix and a second element of the second matrix are presented to the second MAC unit on a second cycle, and where a second element of the first matrix and the first element of the second matrix are presented to the first MAC unit on the second cycle. Additional MAC units are further configured within the processor in pipelined fashion. Multiply-accumulate operations are executed in pipelined fashion on each of n MAC units over additional k sets of m cycles.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


August 31, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662